 



Exhibit 10.33.3
GEORGIA DEPARTMET OF
COMMUNITY HEALTH

                  2 Peachtree Street, NW Rhonda M. Meadows, MD Commissioner  
Sonny Perdue, Governor   Atlanta, GA 30303-3159         www.dch.georgia.gov  

January 29, 2008
Kathleen Cistola
Director, Regulatory Compliance
Amerigroup Corporation
4425 Corporation Lane
Virginia Beach, VA 23462
RE: Contract # 0652, Amendment #2
Dear Ms. Cistola:
Enclosed is an executed original Amendment # 2 between Amerigroup Corporation
and the Georgia Department of Community Health (DCH) for Provision of Services
to Georgia Healthy Families. The Amendment is for your file.
Please contact me at 404-651-9189, if you have any questions regarding the
enclosed Amendment.
Enclosure (1)

            Sincereley,
      /S/ Clyde White       Clyde White      Director of Contracts     

Equal Opportunity Employer

Page 1 of 6



--------------------------------------------------------------------------------



 



AMENDMENT #2 TO CONTRACT NO. 0652 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH AND
AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.
     This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and Amerigroup Georgia
Managed Care Company, Inc. (hereinafter referred to as “Contractor”) and is made
effective this 28th day of January, 2008 (hereinafter referred to as the
“Effective Date”). Other than the changes modifications and additions
specifically articulated in this Amendment #2 to Contract # 0652,
RFP#41900-001-0000000027, the original Contract shall remain in effect and
binding on and against DCH and Contractor. Unless expressly modified or added in
this Amendment #2, the terms and conditions of the original Contract are
expressly incorporated into this Amendment #2 as if completely restated herein.
     WHEREAS, DCH and Contractor executed a contract for the provision of
services to Georgia Healthy Families; and,
     WHEREAS, pursuant to Section 4.8.17.1, Network Changes, DCH and Contractor
have agreed that Contractor shall notify DCH within seven (7) Business Days of
any significant changes to the Provider network or, if applicable, to any
Subcontractor’s Provider Network; and,
     WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and
Contractor desire to amend the above-referenced Contract by adding additional
funding as set forth below.
     NOW THEREFORE, for and in consideration of the mutual promises of the
Parties, the terms, provisions and conditions of this Amendment and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, DCH
and Contractor hereby agree as follows:

I.   To delete the current Attachment H, Capitation Payment, in its entirety and
replace with the new Attachment H, Capitation Payment, contained at Exhibit 1 to
this Amendment.   II.   To amend the Contract by adding Section 4.8.17.6, which
reads as follows:

  4.8.17.6   If the Contractor fails to comply with the provisions of Section
4.8.17.1, the per member per month capitation rate, used by DCH to compensate
the Contractor, will be reduced by 3.1% for the remaining term of the Contract,
including any renewals.

Amendment #2
Contract #0652

Page 2 of 6



--------------------------------------------------------------------------------



 



III.   To amend the Contract by adding Section 4.8.17.7, which reads as follows:

  4.8.17.7   DCH and Contractor acknowledge that any failure by Contractor to
comply with the terms of Section 4.8.17.1 would constitute a material failure to
implement the terms of the Contract and RFP. If liquidated damages are assessed
against the Contractor due to its failure to comply with Section 4.8.17.1, the
damages will be assessed in accordance with Section 23.2.1 (Category 1).

IV.   DCH and Contractor agree that they have assumed an obligation to perform
the covenants, agreements, duties and obligations of the Contract, as modified
and amended herein, and agree to abide by all the provisions, terms and
conditions contained in the Contract as modified and amended.   V.   This
Amendment shall be binding and inure to the benefit of the parties hereto, their
heirs, representatives, successors and assigns. Whenever the provisions of this
Amendment and the Contract are in conflict, the provisions of this Amendment
shall take precedence and control.   VI.   It is understood by the Parties
hereto that, if any part, term, or provision of this Amendment or this entire
Amendment is held to be illegal or in conflict with any law of this State, then
DCH, at its sole option, may enforce the remaining unaffected portions or
provisions of this Amendment or of the Contract and the rights and obligations
of the parties shall be construed and enforced as if the Contract or Amendment
did not contain the particular part, term or provision held to be invalid.  
VII.   This Amendment shall become effective as stated herein and shall remain
effective for so long as the Contract is in effect.   VIII.   This Amendment
shall be construed in accordance with the laws of the State of Georgia.   IX.  
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

— SIGNATURES ON THE FOLLOWING PAGE —
Amendment #2
Contract #0652

Page 3 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers
and agents, have caused this Amendment to be executed on their behalf as of the
date indicated.

          GEOR A DEPARTMENT OF COMMUNITY HEALTH
    /S/ Dr. Rhonda M. Medows, M.D.    1/28/08  Dr. Rhonda M. Medows, M.D.    
Date  Commissioner       

          AMERIGROUP GEORGIA MANAGED CARE COMPANY, INC.
    BY:   /S/ Melvin Lindsey    11-14-07  *Signature   Date           /s/ Melvin
Lindsey       Please Print/Type Name Here              ATTEST: /S/ Stanley F.
Baldwin       ** Signature            Vice President and Secretary     AFFIX
CORPORATE SEAL HERE
(Corporations without a seal, attach a Certificate of Corporate Resolution) 
TITLE      


 

*   Must be President, Vice President, CEO or Other Authorized Officer
  **   Must be Corporate Secretary

Amendment #2
Contract #0652

Page 4 of 6



--------------------------------------------------------------------------------



 



CONFIDENTIAL — NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
(The table is displayed on the following page.)
Amendment #2
Contract #0652

Page 5 of 6



--------------------------------------------------------------------------------



 



Georgia Department of Community Health
Fiscal Year 2008 CMO Rates
***REDACTED***

Page 6 of 6